                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

CHANDRA POPE,
Natural Parent on behalf of
R.T.S.,1 a minor,

              Plaintiff,
                                             Civil Action 2:18-cv-246
       v.                                    JUDGE MICHAEL H. WATSON
                                             Chief Magistrate Judge Elizabeth P. Deavers

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.

                           REPORT AND RECOMMENDATION

       Plaintiff, Chandra Pope (“Plaintiff”), on behalf of her minor child (“R.T.S.”), brings this

action under 42 U.S.C. § 405(g) for review of a final decision of the Commissioner of Social

Security (“Commissioner”) finding his disability ceased on May 1, 2014 and he no longer

qualified for Social Security Supplemental Security Income benefits (“SSI”). This matter is

before the United States Magistrate Judge for a Report and Recommendation on Plaintiff’s

Statement of Errors (ECF No. 8), (“SOE”), the Commissioner’s Memorandum in Opposition

(ECF No. 13), Plaintiff’s Reply (ECF No. 14), and the administrative record (ECF No. 7). For

the reasons that follow, it is RECOMMENDED that the Court REVERSE the Commissioner of




1
 Pursuant to Federal Rule of Civil Procedure 5.2(a)(3), the name of an individual known to be a
minor in a filing with the Court may only include the minor’s initials.
                                                1
Social Security’s nondisability finding and REMAND this case to the Commissioner and the

ALJ under Sentence Four of § 405(g).

                                    I.      BACKGROUND

       Plaintiff filed an application for benefits on behalf of her minor child, R.T.S., alleging

that R.T.S. has been disabled since June 3, 2009. (R. at 160-62.) R.T.S. was found disabled

due to speech and language disorder that caused an extreme limitation in the domain of

Acquiring and Using Information as of June 3, 2009. (R. at 10-14.) The Commissioner

conducted a continuing disability review on May 5, 2014. (R. at 72-79.) Plaintiff requested

reconsideration and the decision was affirmed on June 20, 2015, by a State Agency Disability

Hearing Officer. (R. at 83-94, 95-105.) Thereafter, Plaintiff filed a written Request for

Hearing on September 4, 2015. (R. at 113.) Administrative Law Judge Paul Yerian (“ALJ”)

held a hearing on June 12, 2017, at which Plaintiff and R.T.S., who was represented by counsel,

appeared and testified. (R. at 41-65.) On July 19, 2017, the ALJ issued a decision finding that

R.T.S. was not disabled within the meaning of the Social Security Act. (R. at 10-26.) On

January 26, 2018, the Appeals Council denied Plaintiff’s request for review and adopted the

ALJ’s decision as the Commissioner’s final decision. (R. at 1–6.) Plaintiff then timely

commenced the instant action.

                       II.      PLAINTIFF’S HEARING TESTIMONY

       R.T.S. was eleven years old at the time of the administrative hearing. (R. at 40-41.)

R.T.S.’s mother testified at the hearing that R.T.S.’s medications include Clonidine and Strattera.

(R. at 44.) She testified that the family went to church every other Sunday and R.T.S. interacted

with other kids at church. (R. at 55.) Plaintiff indicated that the Sunday school teachers would

come get her out of church services if R.T.S. was acting up. (R. at 56.) Plaintiff testified that
                                                2
R.T.S. was passing his classes. (R. at 56.) He was in a small classroom setting with some

additional help and resources. (Id.) Plaintiff testified that R.T.S. fought with his older sibling

over videogames because his older brother would take over the game. (R. at 57.) He did not

perform his chores, and needed constant reminding or a threat of punishment such as taking the

game away, until he cleaned his bedroom. (Id.) He did not have his own friends but got along

well with his sister and her friends. (R. at 58.) Plaintiff acknowledged that R.T.S. can ride a

bicycle. (Id.) Plaintiff testified that R.T.S. was no longer receiving speech therapy at school.

She testified that R.T.S. could use a tablet to watch videos. (R. at 59.) Plaintiff testified that he

was combative at home. (R. at 60-61.) She testified that R.T.S. recently had been disciplined

at school for behavior and that she had received three or four calls stating that he was cussing at

the teachers. (R. at 63.)

       R.T.S. testified at the hearing that he had just finished the fourth grade.2 (R. at 46.) He

enjoyed playing video games. (R. at 46-47.) He played outside, and had some friends at

school with whom he played football. He does not have friends in his neighborhood, but he

plays with his sister’s friends. (R. at 50.) He enjoyed sports. (R. at 49, 51.) He testified to

some problems at school with bullying. (R. at 48.) He reported fighting with other students.

(R. at 50, 52.) He indicated that he got mad at school and threw a chair. (R. at 53.) He

testified that he “used to have bad dreams” since he was five years old but that he was sleeping

okay. (R. at 53.)




2
 The ALJ noted in his decision that R.T.S. “had obvious speech and language delays but was
able to communicate and answered questions.” (R. at 16.)
                                               3
                                III.     MEDICAL RECORDS

       A.      Nationwide Children’s Hospital

       R.T.S. underwent a speech/language evaluation in June 2009, when he was 3 years old,

which demonstrated significantly delayed language skills and delayed social language

(pragmatic) skills. (R. at 374-77.) R.T.S. was determined disabled in 2009, due to his

significant delay in language skills, resulting in an extreme limitation in the domain of acquiring

and using information. (R. at 378-83.)

       R.T.S. returned to Nationwide Children’s Hospital Behavioral Health Department due to

developmental and speech delays in July 2012 when he was 6 years old. (R. at 499-512.) It

was noted that R.T.S. sought shared enjoyment and attempted to have others involved in his

play. R.T.S. presented with a significant speech delay and did not begin speaking single words

until 4 years of age. At the time of this evaluation, R.T.S. spoke in three to four-word phrases.

He did provide eye contact and used gestures when communicating with others. R.T.S. did not

present with any repetitive behaviors or repetitive motor mannerisms. Based on direct

observation and parent report, R.T.S. does not meet criteria for Autism Spectrum Disorder. (R.

at 506.) R.T.S. was assessed with a learning disorder, nos; and mixed receptive-expressive

language disorder; status: rule out. (Id.) It was recommended that R.T.S continue with the

services that he is receiving through the board of developmental disability. His family was

encouraged to have R.T.S. connected with private speech therapy by requesting a prescription

through his pediatrician; and his family was encouraged to have R.T.S. connected with outpatient

therapy to work through the trauma that he witnessed.3 (R. at 507.)


3
 R.T.S. witnessed his father abuse and shoot his mother as a young child. (See, e.g., R. at 504,
774.)
                                                4
       R.T.S. was referred back to Nationwide Children’s Hospital Behavioral Health

Department on May 19, 2014, noting he had been previously evaluated for autism and was still

experiencing extreme poor social interactions, he was shy, and had inappropriate response,

speech delay and developmental delay. (R. at 498.)

       B.      Access Ohio/Marilynn J. Peters, M.D.

       R.T.S. underwent a diagnostic assessment on November 14, 2014, due to concerns

autism, Post-traumatic stress disorder (“PTSD”)-related nightmares, and possibly Attention-

deficit hyperactivity disorder (“ADHD”). (R. at 773-88.) The intake social worker noted that

R.T.S. had a good relationship with his family. (R. at 774.) He got along “okay” with

everyone, and his peer relationships and social functioning were noted to be “good.” (R. at 775,

777.) It was also reported that R.T.S. saw his mom and biological father fight a lot as a young

child, and he witnessed his father shoot his mother. R.T.S. reported he experienced nightmares

related to his father getting released from prison and the shooting incident being “stuck in my

head,” which effected his sleep. His mother reported R.T.S. lost focus, was easily distracted,

and had difficulty completing tasks. (R. at 784.) On mental status examination, R.T.S. was

well groomed, with average demeanor and activity. He exhibited no delusion and was not

aggressive; thought process was concreate, mood euthymic, with cooperative behavior. He was

impaired in his attention/concentration and his intelligence was estimated to be borderline with

fair to poor insight and judgment. (R. at 787.) The intake social worker assessed R.T.S. with

Autism spectrum disorder, with accompanying intellectual impairment, per history, PTSD and

ADHD, predominately inattentive presentation. (R. at 784.) R.T.S. was referred for

community psychiatric supportive treatment (CPST), psychotherapy, medication and psychiatric

services. (R. at 785.)
                                                5
       R.T.S. underwent an initial psychiatric evaluation with another psychiatrist (not Dr.

Peters) that same day who prescribed him Adderall. (R. at 748-51.)

       On May 5, 2016, Marilynn J. Peters, M.D., completed a functional assessment in which

she found that R.T.S. had marked limitations in the domains of acquiring and using information

as well as attending and completing tasks and interacting appropriately with others. (R. at 581-

82.) Dr. Peters based her assessment on R.T.S.’s diagnosis of receptive-expressive language

disorder, his learning disorder, and ADHD (Impulsive). Dr. Peters noted that R.T.S. was not

diagnosed on the autism spectrum. (R. at 581.) Dr. Peters could not comment on the domains

of moving about and manipulating objects; caring for self; and health and physical well-being.

(R. at 582-83.)

       On June 2, 2016, Dr. Peters saw R.T.S., who reported that the end of the school year was

great and that he passed this school year with all good grades. Dr. Peters noted that R.T.S. was

well-groomed, cooperative, with logical thought processes, and positive thought content. He

was euthymic with full affect, had no abnormalities with perception and no gross defect with

insight or judgment, and no side effects from medication. She continued R.T.S. on Adderall and

Clonidine for sleeping issues. (R. at 578-79.)

       In August 2016, Dr. Peters noted that R.T.S. was attending a new school after having

had an enjoyable summer vacation in Florida. R.T.S. had been taking only the Clonidine,

having run out of his Adderall. Dr. Peters noted that R.T.S. was very pleasant, more

spontaneous, and that he reported he had not gotten hyper at school. (R. at 766-67.)



       In December 2016, Dr. Peters noted that R.T.S. reported he was doing “fine, real

good” in school, including all A’s. His teachers were attentive to his complaints of a
                                               6
single bully. Dr. Peters noted that R.T.S. was calm and organized, and no abnormalities were

noted, and R.T.S. denied negative side effects from medication. (R. at 758-59.)

       In May 2017, R.T.S. reported he “said the F word on accident” in school, but he was

better functioning in school, and no problems at home. (R. at 752.) While R.T.S. reported

taking Strattera, his stepfather noted issues of non-compliance. On mental status examination,

Dr. Peters found R.T.S. was well groomed, calm, cooperative, with logical thought processes,

and he was “motivated.” He was euthymic with full affect, had no abnormalities with

perception and no gross defect with insight or judgment, and no side effects from medication.

(R. at 752-53.)

       C.         Consultative examination: Jack J. Kramer, Ph.D.

       On April 21, 2014, Dr. Kramer evaluated R.T.S. for disability purposes. (R. at 483-89.)

At the time of this evaluation, R.T.S. was 8 years 3 months old. Dr. Kramer noted R.T.S.

presented as healthy and well groomed, and was noted to be a “compliant and happy youngster

throughout both the interview and testing portions of the examination.” Dr. Kramer noted “[h]e

responded appropriately when asked questions . . . [and] sat calmly next to his mother.” (R. at

483.) Plaintiff reported to Dr. Kramer that R.T.S. worked with a speech therapist and an

occupational therapist at school and that academic skills had been harder for him to learn.

Plaintiff reported that R.T.S. was “well behaved at school” with “no history of school

suspensions.” He received instructions in both a regular first grade classroom and in a special

education classroom for a portion of the day. R.T.S. was “pleasant, compliant, and cooperative”

and Plaintiff said behavior problems at home were minimal. (R. at 484.)

       Dr. Kramer administered the WISC-IV (Wechsler Intelligence Scale for Children), which

resulted in verbal comprehension index of 69; perceptual reasoning of 75; working memory of
                                               7
77; and processing speed index of 80 with a Full-Scale IQ score of 70. (R. at 485.) Dr. Kramer

concluded that R.T.S. cognitive skills appear to be within a borderline range. (R. at 486.) Dr.

Kramer wrote that R.T.S. worked hard but was a “little slow to process information and that

skills are harder for him.” (R. at 484.) Dr. Kramer reported that R.T.S. was responsive to

questions and his concentration, pace, and persistence were adequate, or better, for all

interactions. (R. at 484-85.) His speech was mostly intelligible, and his language was relevant

and coherent, although a little developmentally immature. R.T.S. said he enjoyed playing with

his toys and siblings, being outside, and playing video games. He liked going to school and had

a few friends.     R.T.S. was able to pick out his clothes and dress in the morning, do chores like

taking out the trash and cleaning his room with reminders, and get his own snacks. (R. at 485.)

       As to R.T.S.’s functional assessment, Dr. Kramer concluded that in the area of acquiring

and using information, R.T.S. “appeared alert, but slow to process answers and well behind

expectations in his ability to problem-solve.” In Interacting and Relating with Others, his skills

were noted to be “a little immature,” but no serious social problems were noted. His abilities

and limitations in Self-Care were mostly normal, with only some reminders and occasional

assistance needed. R.T.S.’s abilities and limitations in Attending to and Completing Tasks

suggests some limitations in ability to concentrate, but he “seems able to focus and complete

tasks he enjoys and did a good job with attention and task persistence during th[e] examination.”

(R. at 486-87.)

                  D. State agency review

       Twice in 2014 R.T.S.’s childhood disability claim and medical record were reviewed,

analyzed, and his limitations evaluated in each of the six functional domains. (R. at 491-96,

519-23.) In May, John L. Marmol, M.D., and Tonnie Hoyle, Ph.D. determined that R.T.S.’s
                                            8
impairments did not meet, medically equal, or functionally equal any listed childhood

impairment. (R. at 491.) They concluded that the educational and medical record

demonstrated “less than marked” limitation in the domains of acquiring and using information,

attending and completing tasks, and interacting and relating with others; and “no” limitation in

the domains of moving about and manipulating objects, caring for oneself, and health and

physical well-being. (R. at 493-94.) They concluded that significant medical improvement has

been shown. (R. at 496.)

       In October, 2014, reviewing the updated medical record in October, psychologist Leslie

Rudy, Ph.D., and pediatrician, Bruce Mirvis, M.D., assessed a marked limitation in in the

domain of acquiring and using information finding that R.T.S.’s overall language skills just fell 2

standard deviations from the mean, and based on his April 2014 I.Q. scores and school evidence

indicated delays in reading and math. (R. at 519-23.)

                             IV.     EDUCATIONAL RECORDS

       In assessing R.T.S.’s special education services transition from preschool to kindergarten

in May 2012, an evaluation team, consisting of teachers, counselors, school psychologist and

therapist, from Columbus City Schools completed an Evaluation Team Report (“ETR”). (R. at

385-419.) R.T.S. was first identified educationally as a preschooler with special needs in

October 2009. (R. at 386.) He received classroom-based intervention services for speech,

occupational and physical therapy. (Id.) As part of the ETR, R.T.S. took the Kaufman

Assessment Battery for Children which revealed a below average score in sequential processing;

a lower extreme range score in simultaneous processing; an average score in learning ability; and

a lower extreme score in mental processing. (R. at 387.) The Vineland II Adaptive Behavior

Scaled revealed significant deficits in the areas of communication, socialization, and daily living
                                                  9
skills. (Id.) The ETR team concluded that R.T.S. was unable to demonstrate friendship

seeking behavior, have a best or preferred friend, choose not to say embarrassing things in

public, play cooperatively with one or more children for up to 5 minutes, or talk with others

without interrupting. (R. at 389.) It was also noted that he needed to improve social interaction

skills, social play skills, self-control, and emotional regulation and he needs to further develop

self-image and self-confidence. (R. at 390.)

       In March 2013, when R.T.S. was in kindergarten, his education team completed an

Individualized Education Program (“IEP”) for his transition to school age services. R.T.S.’s

2013 IEP noted that he exhibited behaviors such as threatening words or gestures, teasing, and

noncompliance with teacher requests which has greatly improves since the beginning of the

school year. (R. at 423-24.) The IEP also noted that R.T.S. still has a difficult time dealing

with large or loud events such as assemblies. (Id.) R.T.S. has made “great strides in

academics. He knows all the letters and the common sounds that letters make. He is now

reading at a TRC level B, and can read at least 23 words on the kindergarten word wall list.

Plaintiff sees reading as R.T.S.’s most important area. She notes “that he loves to read.” His

ability to write is also much improved. In the area of math, R.T.S. can count by rote to at least

50, sometimes higher, he can identify numbers to 30, not always consistently, and knows the

days of the week, months, etc. (R. at 424.)

       His 2014 IEP showed R.T.S. exhibits a moderate articulation impairment and a severe

language impairment. He received a TOLD-F4 P4 (Test of Language Development), standard

score of 60 and a standard score of 74 on Goldman Fristoe Test of Articulation which places

R.T.S. well below average for his age. (R. at 464.) It was noted that his low language skills


                                                 10
hinder his participation and performance in the classroom discussions, socialization activities,

and reading/writing tasks. (Id.) R.T.S. was placed in language therapy, speech therapy, and

occupational therapy. His teacher reported that R.T.S. has continued to work hard at

maintaining speech sounds but struggled with /r/ and /sh/ in sentences; had difficulties

identifying similarities and differences in words and giving examples of synonyms and

antonyms. (Id.) R.T.S.’s reading level was at the lower kindergarten level. In math, R.T.S.

was able to add double digit numbers without carrying confidently and perform double digit

carrying but he was not consistent. He recognized coins and knew their value. He was able to

add simple coins to a specific amount, but did not do this consistently. R.T.S. was able to tell

time to the hour, 1/2 hour and 5 after. R.T.S. wrote neat and legible and he was able to write 4-

5-word sentences. During this school year R.T.S. was receiving occupational therapy working

on his pencil grip. (Id.)

       R.T.S. underwent his three-year evaluation, with an updated ETR in April 2015, when he

was 9 years old in the second grade. (R. at 535-52.) Following the assessment results and

description of his education needs, R.T.S.’s team concluded that he needed specialized

instruction and significant modification and support to compensate for educational deficits in

reading, writing, and math. They noted that he was likely to need directions repeated,

assignments and information broken down into smaller parts and repetition for new material.

(R. at 550.)

       In February 2016, R.T.S.’s third grade teacher completed an assessment scale in which

she reported that R.T.S. failed to give attention to details, had difficulty organizing tasks and

activities, was easily distracted, left his seat in the classroom, interrupted others, and was fearful

or anxious. (R. at 570.) She also noted that he had somewhat of a problem with written
                                              11
expression; following directions; disrupting class; assignment completion; and organizational

skills. (R. at 571.)

                             V. ADMINISTRATIVE DECISION

       On July 19, 2017, ALJ Yerian issued his decision. (R. at 10–26.) The ALJ noted that

the most recent favorable medical decision finding that R.T.S. was disabled is the determination

dated July 21, 2009. This is the "comparison point decision" or CPD. At the time of the CPD,

R.T.S. had the following medically determinable impairments: speech and language disorder.

(R. at 13.) The ALJ concluded medical improvement occurred as of May 1, 2014. The ALJ

then determined that since that time, the impairments that R.T.S. had at the time of the CPD have

not functionally equaled the Listings. (R. at 14.) Since May 1, 2014, the ALJ found that R.T.S.

suffered from “severe” speech and language disorder; borderline intellectual functioning;

ADHD; and specific learning disability within the meaning of 20 C.F.R. §416.924(c). (R. at

15.) He concluded, however, that R.T.S. does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments in 20

CFR Part 404, Subpart P, Appendix 1. (R. at 16.) In the six domains used to determine a

child’s functional equivalence, the ALJ found that R.T.S. has “less than marked” limitation in the

domains of acquiring and using information,4 attending and completing tasks, and interacting

and relating with others; and “no” limitation in the domains of moving about and manipulating

objects, caring for oneself, and health and physical well-being. (R. at 20-26.) The ALJ

consequently concluded that R.T.S.’s disability ended as of May 1, 2014, and he has not become

disabled again since that date. (R. at 26.)


4
 As discussed more fully, infra, the ALJ found that R.T.S. had a marked limitation in this
domain.
                                              12
                              VI.       STANDARD OF REVIEW

       When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §

405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       Although the substantial evidence standard is deferential, it is not trivial. The Court

must “‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d

270, 273 (6th Cir. 1997)).

       Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

of the Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial

right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746

(6th Cir. 2007)).
                                                 13
  VII.      SEQUENTIAL EVALUATION PROCESS IN CONTINUTING DISABILITY
                        REVIEW OF CHILD DISABILITY

         Pursuant to Title XVI of the Social Security Act, “[a]n individual under the age of 18

shall be considered disabled for the purposes of this subchapter if that individual has a medically

determinable physical or mental impairment, which results in marked and severe functional

limitations, and which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.” 42 U.S.C. § 1382c(a)(3)(C)(i). The

Act generally requires continued eligibility for benefits after the initial determination of

eligibility and requires termination of benefits if the individual is no longer eligible. See 42

U.S.C. § 423(f). Not less frequently than every three years, the Commissioner must conduct a

“continuing disability review” to determine whether the individual is eligible for benefits. See

42 U.S.C. § 1382c(H)(ii)(I).

         The framework used to review SSI benefits previously awarded to a child is set forth at

20 C.F.R. § 416.994a. Under the regulations, the ALJ determines in the first step of the analysis

whether there has been “medical improvement” from the most recent favorable determination

(i.e., the “comparison point decision” or “CPD”). 20 C.F.R. § 416.994a(a)(1). If there has

been no medical improvement, the child’s disability typically will be deemed to continue. 20

C.F.R. § 416.994a(b)(1). If there has been medical improvement, the ALJ must determine at

step two whether the impairment(s) considered during the CPD still meets or equals the severity

of the listed impairment it met or equaled at that time. If the impairment(s) meets or equals the

severity of the listed impairment it met or equaled at the time of the CPD, the claimant typically

is deemed to be disabled. 20 C.F.R. § 416.994a(b)(2).



                                                 14
       If there has been medical improvement in the claimant’s impairment(s) and the

impairment(s) no longer meets or equals the severity of the listed impairment that it met or

equaled at the time of the CPD, the ALJ will proceed to step three and consider whether the

claimant is disabled under the rules in 20 C.F.R. § 416.924(c) and (d). 20 C.F.R. §

416.994a(b)(3). Under these provisions, the child must have a severe impairment or

combination of impairments that meet, medically equal, or functionally equal one of the

impairments identified in 20 C.F.R. Part 404, Subpart P, Appx. 1. 20 C.F.R. § 416.924(a); Elam

v. Comm’r of Soc. Sec., 348 F.3d 124, 125 (6th Cir. 2003). If a child’s impairment(s) does not

meet or medically equal a listed impairment, the Commissioner assesses all functional

limitations caused by the impairment(s) to determine if the child’s impairment(s) is functionally

equivalent in severity to any of the listed impairments. 20 C.F.R. § 416.926a. The

Commissioner considers six areas of development in determining whether a child’s impairments

are functionally equivalent to a listed impairment: (1) acquiring and using information; (2)

attending and completing tasks; (3) interacting and relating with others; (4) moving about and

manipulating objects; (5) caring for yourself; and (6) health and physical well-being. 20 C.F.R.

§ 416.926a(b)(1)(i)-(vi). To meet the “functional equivalence” requirement, the claimant must

have a severe impairment that results in “extreme limitation” in one area of functioning or

“marked limitations” in two areas of functioning. 20 C.F.R. § 416.926a(d).

       A claimant has a “marked” limitation if the claimant’s impairments seriously interfere

with the claimant’s ability to independently initiate, sustain, or complete activities.    20 C.F.R. §

416.926(e)(2)(i). A “marked” limitation is more severe than “moderate” and less severe than

“extreme.” 20 C.F.R. § 416.926(e)(2)(i). An impairment causes an “extreme” limitation when

it interferes very seriously with the claimant’s ability to independently initiate, sustain, or
                                                  15
complete activities. 20 C.F.R. § 416.926(e)(3)(i). In determining the effect of an impairment on

the six domains, the Commissioner considers information from medical sources, parents and

teachers, and consultative examiners. 20 C.F.R. § 416.926a(b)(3).

                                      VIII.      ANALYSIS

       In her Statement of Errors, Plaintiff contends that the ALJ’s determination that a medical

improvement occurred is not supported by substantial evidence. Plaintiff also argues that the

ALJ erred by finding R.T.S.’s limitation to be “less than marked” impairments in the functional

domains of acquiring and using information and interacting and relating to others. Plaintiff

further contends that the ALJ failed to properly evaluate the treating source medical opinions of

Dr. Marilynn Peters and, as a result, erred in failing to grant controlling weight to her opinion.

(ECF Nos. 8 and 14). In response, the Commissioner essentially disregards Plaintiff’s

contentions of error and recasts her arguments to suit his analysis. He asserts that Plaintiff’s

arguments “are just slightly different ways of expressing her disagreement with the amount of

weight given to the four medical opinions of evidence.” (Def’s Brief, ECF No. 13 at p. 11.)

The Undersigned disagrees. Because the Commissioner has failed to refute Plaintiff’s

contentions that the ALJ improperly determined that R.T.S. experienced “medical improvement”

under the agency’s rules and regulations and improperly evaluated the domain of acquiring and

using information, and based upon an independent analysis, the Undersigned concludes that

substantial evidence does not support the ALJ’s determination in these regards. The

Undersigned finds that remand is appropriate.5


5
  This finding obviates the need for in-depth analysis of Plaintiff=s remaining assignments of
error. Thus, the Undersigned need not, and does not, resolve the alternative bases Plaintiff
asserts support reversal and remand. Nevertheless, on remand, the ALJ may consider Plaintiff=s
remaining assignments of error if appropriate.
                                                16
        Plaintiff’s arguments regarding the ALJ’s assessment as to whether R.T.S. experienced

“medical improvement” or properly evaluated the domain of acquiring and using information are

related. The Commissioner addressed neither argument. Although the Court could deem the

matters conceded, the Undersigned nevertheless provides the following analysis on these two

subjects.

        The operative regulations define “medical improvement” as follows:

        Medical improvement is any decrease in the medical severity of your impairment(s)
        which was present at the time of the most recent favorable decision that you were
        disabled or continued to be disabled. Although the decrease in severity may be of
        any quantity or degree, we will disregard minor changes in your signs, symptoms,
        and laboratory findings that obviously do not represent medical improvement and
        could not result in a finding that your disability has ended. A determination that
        there has been a decrease in medical severity must be based on changes
        (improvement) in the symptoms, signs, or laboratory findings associated with your
        impairment(s).

20 C.F.R. § 416.994a(c); Tubbs v. Comm’r Soc. Sec., No. 1:11-cv-1046, 2013 WL 1305290, at

*2–3 (W.D. Mich. 2013).

        Here, the ALJ determined that R.T.S.’s speech and language disorder no longer resulted

in an extreme limitation. The ALJ’s reasoning was limited:

        [R.T.S.’s] speech and language disorder no longer results in extreme limitation.
        At the time of the CPD, [R.T.S.] had standardized language scores three standard
        deviations below the mean. Subsequent testing shows standardized langue scores
        only two standard deviations below the mean, consistent with medical
        improvement related to speech and language deficits. . . .

(R. at 14.)

        The ALJ analyzed R.T.S’s domain of “acquiring and using information” as follows:




                                               17
       Since May 1, 2014, the claimant has had less than marked limitation in acquiring
       and using information, including as a result of the impairments present at the CPD.

       The most recent speech and language evaluation revealed a core language score of
       70, a significant improvement from prior testing, although consistent with severe
       mixed expressive/receptive language deficits. The claimant had moderate
       articulation disorder but intelligibility over 90% in all contexts (Exhibit 9F).
       Likewise, Dr. Kramer observed 80-85% intelligibility in the unknown context but
       closer to 95% in known contexts. The claimant's verbal comprehension as a
       relative weakness during testing with a full scale IQ of 70, indicative of borderline
       intellectual functioning. Dr. Kramer noted that the claimant was able but slow to
       process answers and well behind expectations in his ability to problem-solve.
       Most cognitive skills appeared within the borderline range. He struggled to learn
       new skills (Exhibit 1OF). He received services for specific learning disability.
       He made steady and mostly adequate progress in all areas at school, however, with
       interventions, including special education and speech therapy (Exhibits 3F, SF , 6F,
       8Fm 13F, 15F, 16F, 17F, 18F, 21F, 24E). Thus, the evidence supports marked
       limitation in this area.

(R. at 21, emphasis added.)

       To begin, the ALJ’s assessment is internally inconsistent. The ALJ first indicates that

R.T.S. has “less than marked limitation,” but then indicates that he has “marked limitations” in the

area of acquiring and using information.     The Undersigned will ignore this inconsistency and

regard it as a typographical error. See Calkins v. Sec’y of Health and Human Servs., 793 F.2d

1290 (Table), 1986 WL 17083, at *1–2 (6th Cir. 1986) (holding district courts may disregard “a

rather obvious typographical error in the ALJ’s opinion” and examine “the opinion as a whole to

interpret the true meaning of the ALJ’s findings.”); see also Gribbins v. Comm’r Soc. Sec. Admin.,

37 F. App’x 777, 779 (6th Cir. 2002) (stating that “[t]he findings and conclusions of the

Commissioner are reviewed by this court in the context of the record as a whole” and finding that

the district court “did not err in finding mere typographical error in the ALJ’s second statement

regarding residual functional capacity” when reviewing “the hearing transcript and the ALJ’s

decision in pari materia”) (citations omitted); Yerian v. Comm’r Soc. Sec., No. 2:17-cv-562, 2018

                                                18
WL 3045076, at *5 (S.D. Ohio June 20, 2018) (rejecting a contention of error based on a

typographical error in the ALJ’s discussion of the state agency reviewing psychologists’ opinions

because “[i]t is clear from the context as well as the decision as a whole, however, that the ALJ

considered the opinions in assessing Plaintiff’s mental RFC”), report and recommendation

adopted by 2018 WL 4357479 (S.D. Ohio Sep. 13, 2018).

       Nevertheless, reviewing the decision as a whole, the ALJ still erred in his assessment of

R.T.S.’s domain of “acquiring and using information.” In making the determination, the ALJ

failed to mention or rely upon SSR 09-3p in evaluating the domain of “acquiring and using

information.” SSR 09-3p explains the proper method to evaluate school records, academic

performance, and special education assistance:

       Accordingly, this domain considers more than just assessments of cognitive ability
       as measured by intelligence tests, academic achievement instruments, or grades in
       school.
                                              ....

       Because much of a preschool or school‐age child’s learning takes place in a school
       setting, preschool and school records are often a significant source of information
       about limitations in the domain of “Acquiring and using information.” Poor grades
       or inconsistent academic performance are among the more obvious indicators of a
       limitation in this domain provided they result from a medically determinable mental
       or physical impairment(s). Other indications in school records that a mental or
       physical impairment(s) may be interfering with a child’s ability to acquire and use
       information include, but are not limited to:

       • Special education services, such as assignment of a personal aide who helps the
       child with classroom activities in a regular classroom, remedial or compensatory
       teaching methods for academic subjects, or placement in a self‐contained
       classroom.

       • Related services to help the child benefit from special education, such as
       occupational, physical, or speech/language therapy, or psychological and
       counseling services.

       • Other accommodations made for the child’s impairment(s), both inside and
       outside the classroom, such as front‐row seating in the classroom, more time to take
                                               19
       tests, having tests read to the student, or after‐school tutoring.

       The kind, level, and frequency of special education, related services, or other
       accommodations a child receives can provide helpful information about the severity
       of the child’s impairment(s). However, the lack of such indicators does not
       necessarily mean that a child has no limitations in this domain. For various reasons,
       some children’s limitations may go unnoticed until well along in their schooling,
       or the children may not receive the services that they need. Therefore, when we
       assess a child’s abilities in any of the domains, we must compare the child’s
       functioning to the functioning of same‐age children without impairments based on
       all relevant evidence in the case record.

       Although we consider formal school evidence (such as grades and aptitude and
       achievement test scores) in determining the severity of a child’s limitations in this
       domain, we do not rely solely on such measures. We also consider evidence about
       the child’s ability to learn and think from medical and other non-medical sources
       (including the child, if the child is old enough to provide such information), and we
       assess limitations in this ability in all settings, not just in school.


SSR 09-3P, Determining Childhood Disability—The Functional Equivalence Domain of

“Acquiring and Using Information,” 2009 WL 396025, at *3.

       The ALJ’s conclusion that there has been medical improvement in this domain is based

primarily on an improvement in test scores. An improvement in scores alone, however, is not

substantial evidence.   The domain of acquiring and using information involves how well

children perceive, think about, remember, and use information in all settings, including their

daily activities at home, at school, and in the community. See 20 C.F.R. § 416.926a(g) and SSR

09-3p; Cooper v. Comm’r of Soc. Sec., Case No. 1:16-cv-240, 2016 WL 7077042, at *9 (S.D.

Ohio, 2016). “As SSR 09–3p suggests, an ALJ must consider more than just IQ scores when

considering a child’s level of impairment. He must also find that the child’s daily functioning

level is consistent with those scores.” Sewell ex rel. HMC v. Comm’r of Soc. Sec., No. 10-

12520, 2011 WL 3566471, at *8 (E.D. Mich. July 20, 2011), report and recommendation

adopted sub nom. Sewell v. Comm’r of Soc. Sec., No. 10-12520, 2011 WL 3566401 (E.D. Mich.
                                             20
Aug. 12, 2011) (quoting Williams v. Astrue, No. 09C6981, 2011 WL 1935830 (N.D. Ill. 2011)

(citing 20 C.F.R. § 416.926a(e)(4)(ii))).

       In his analysis, the ALJ discussed R.T.S.’s IQ scores, noting that they were indicative of

borderline intellectual functioning. (R. at 21.) The ALJ also referred to several notes in support

of R.T.S.’s continued limitations, indicating that R.T.S. was “well behind expectations in his

ability to problem solve,” “he struggled to learn new skills,” “he received services for specific

learning disability,” and he required “interventions, including special education and speech

therapy.” These brief paragraphs provided by the ALJ do not constitute substantial evidence in

support of medical improvement or provide a proper analysis of why R.T.S.’s abilities in this

domain were no longer extreme, as he had been found at the time of the CPD.

       The ALJ’s determination that R.T.S. medically improved is not supported by substantial

evidence. “The regulations governing an initial determination of childhood disability do not ask

an ALJ to consider improvement but rather to ‘compare your functioning to the typical

functioning of children your age who do not have impairments.’” 20 C.F.R. § 416.926a(f)(1);

see also SSR 09–2p (“The critical element in evaluating the severity of a child’s limitations is

how appropriately, effectively, and independently the child performs age-appropriate

activities.”). As one court explained:

       [P]resumably, a child with serious limitations could show a measure of progress
       and still fall within the marked or extreme functional categories compared to other
       children her own age. Id. The ALJ is required—and failed in this case—to
       compare the claimant to nonimpaired children her own age. The social security
       ruling that addresses this domain stresses that an ALJ should “focus first on the
       child’s activities, and evaluate how appropriately, effectively, and independently
       the child functions compared to children of the same age who do not have
       impairments.” SSR 09–3p. Indeed, “[s]atisfactory grades awarded to special
       education students receiving support and modifications cannot automatically be
       equated to the grades of nonimpaired children without more discussion than the
       ALJ provided here.” Williams, at *12, citing, 20 C.F.R. § 416.924a(b)(7)(iv)
                                                21
       (“[W]e will consider that good performance in a special education setting does not
       mean that you are functioning at the same level as other children your age who do
       not have impairments.”). Thus, the ALJ’s extensive reliance on the claimant's
       “improvement” does not address claimant’s functionality in this domain and does
       not provide substantial evidence to support the ALJ's decision in this regard.

Sewell, 2011 WL 3566471, at *9.

       Here, the ALJ failed to make this comparison. As the regulations make clear,

satisfactory grades awarded to special education students receiving support and modifications

cannot automatically be equated to the grades of nonimpaired children. See 20 C.F.R. §

416.924a(b)(7)(iv) (“[W]e will consider that good performance in a special education setting

does not mean that you are functioning at the same level as other children your age who do not

have impairments.”). The record consistently documents R.T.S.’s continued difficulties in this

domain. School records throughout the relevant period note that R.T.S. works with a special

education teacher; his work is modified consistent with his abilities; he needs assistance in order

to get his work done; his articulation errors and low language skills hinder his participation and

performance in classroom discussions, socialization activities and reading/writing tasks; and

testing in 2012 (TOLD-P4) indicated that R.T.S. was generally in the 1 percentile in speaking,

grammar, and spoken language.      (R. at 314; 328, 392; 485; 570.)

       In 2014, R.T.S. was given intelligence testing by Dr. Jack Kramer. Dr. Kramer noted

that R.T.S.’s cognitive skills and academic skills were well behind expectations for his age with

scores of 69 in verbal comprehension and a full-scale IQ of 70, per the Wechsler Intelligence

Scale for Children- Fourth Edition (WISC-IV). (R. at 483-488.)        Dr. Kramer also noted that

R.T.S. was “slow to process information and skills that are harder for him.” (R. at 484.)

       R.T.S.’s Individualized Education Program (“IEP”) also documents his consistent

problems in this domain. In 2014, it was noted that R.T.S. was placed in language therapy,
                                              22
speech therapy, and occupational therapy and he continued to work hard at maintaining speech

sounds but struggles with /r/ and /sh/ in sentences; has difficulties identifying similarities and

differences in words and giving examples of synonyms and antonyms. (R. at 464, 471.) While

there may be improvement, compared to his abilities in 2009, R.T.S. is still behind when

compared to other children his age. As noted in his IEP, “although his skills have improved in

many areas, his expressive and receptive language skills including concepts and articulation

remain significantly delayed.” (R. at 410.)

       The ALJ’s extensive reliance on R.T.S.’s “improvement” does not address his

functionality in this domain. The Undersigned therefore finds that the decision is not supported

by substantial evidence.

                                      IX.      CONCLUSION

       Due to the errors outlined above, Plaintiff is entitled to an order remanding this case to

the Social Security Administration pursuant to Sentence Four of 42 U.S.C. § 405(g).

Accordingly, the Undersigned RECOMMENDS that the Court REVERSE the Commissioner

of Social Security’s non-disability finding and REMAND this case to the Commissioner and the

ALJ under Sentence Four of § 405(g) for further consideration consistent with this Report and

Recommendation.

                           X.      PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.
                                               23
Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).



August 5, 2019                                           /s/Elizabeth A. Preston Deavers
                                                         Elizabeth A. Preston Deavers
                                                         Chief United States Magistrate Judge




                                                  24
